Citation Nr: 0121520	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  99-04 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Esq.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

REMAND

The veteran had over 25 years of active duty, beginning in 
June 1948. He died in December 1985.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for the cause of the veteran's death.

In a decision dated July 2000, the Board denied the 
appellant's claim for service connection for the cause of the 
veteran's death on the basis that a well-grounded claim had 
not been submitted.  The appellant duly appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In January 2001, the Court vacated and 
remanded the Board's July 2000 decision based on a "Joint 
Motion to Remand and to Stay Proceedings" (the motion) filed 
by the Secretary of Veterans Affairs (the Appellee).  This 
case was thereafter returned to the Board for disposition in 
accordance with the terms of the motion.

The terms of the motion note that there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In this case, the RO should obtain 
a VA medical opinion as to whether the cause of the veteran's 
death is related to active service; also a medical opinion 
should be provided as to whether the veteran had lung cancer 
due to active service, including Agent Orange exposure, and, 
if so, whether this was a principal or contributory cause of 
death.  The medical opinion must be based on the exercise of 
sound judgment, without recourse to speculation, after 
careful analysis of all the facts and circumstances 
surrounding the death of the veteran.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain a VA medical 
opinion as to whether the cause of the 
veteran's death is related to active 
service; also a medical opinion should be 
obtained as to whether the veteran had 
lung cancer due to active service, 
including Agent Orange exposure, and, if 
so, whether this was a principal or 
contributory cause of death.  The medical 
opinion must be based on the exercise of 
sound judgment, without recourse to 
speculation, after careful analysis of 
all the facts and circumstances 
surrounding the death of the veteran.  
The claims folder must be provided to the 
physician for review.

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefits sought on 
appeal remains denied, the appellant and 
her attorney should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


